DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections under 35 USC 102
In the Non-Final Rejection mailed November 26, 2021, the Deiku reference was incorrectly cited with reference number (USPGPub No. 20200221540). The correct reference number is Dekui (USPGPub No. 20200260523).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-20 are allowed.
In regards to claim(s) 1 and 11, Dekui (USPGPub No. 20200260523) teaches a method comprising: 
receiving, by an access and mobility management function (AMF) from a wireless device, a first message indicating a request for a group communication session, the first message comprising a group communication session identifier
(Deiku [Claim 8] teaches receiving a first message,  a session establishment request, from a wireless device, terminal, indicating a request for a group communication session, the first message comprising a group communication session identifier, group identification information ); 
selecting, by the AMF, a session management function (SMF) for the group communication session of the wireless device (Deiku [Claim 1] teaches selecting, by the AMF, a session management function, session management entity, for the group communication of the wireless device,  “…determining by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs” ); and 
sending, by the AMF to a unified data management function (UDM), a second message to create a group context information, the second message comprising: the group communication session identifier; and an identifier of the SMF associated with the group communication session identifier (Deiku [Par. 162] teaches sending by the AMF to the UDM, a second message, notification message 1, “…notification message 1 is used to instruct the UDM entity to store the correspondence between the group identification and information about the SMF entity”).
Dekui (USPGPub No. 20200260523) is silent on the following: the first message comprising a VLAN identifier associated with the group communication session, the second message comprising: the VLAN identifier and the identifier of the SMF associated with the VLAN identifier, a step of sending, by the AMF to a NRF, a query message to selecting a SMF for the group communication session of the wireless device, the query message comprising the VLAN identifier, and a step of receiving, by the AMF from the NRF, a query response message comprising an identifier of the SMF for the group communication session, as arranged with the remaining elements of claim 1. 
Other prior art of record concerned with session establishment for group communication such as Stammers (US 20190254083 A1), suggest a feature for querying a NRF to retrieve a SMF identifier (“[0039] AMF 112 may select an SMF instance for the session based on the first set of data items (step 3 of FIG. 2). Here, an identity of the selected SMF instance 120a is obtained. The selected SMF instance 120a will be used to carry signaling for the session for UE 102. AMF 112 may select an SMF instance by consulting a network repository function (NRF) 202 which stores/provides a list of available network functions together with the services offered by those functions. In some implementations, NRF 202 may perform steps 2 and 3 (i.e. AMF 112 may delegate the data retrieval and selection of the SMF instance to NRF 202). Using the identity of the selected SMF instance, AMF 112 may send to the selected SMF 120a a message which includes a create session request (step 4 of FIG. 2).”), said feature does not specifically teach the querying and retrieval method recited in claim 1, sending, by the AMF to a NRF, a query message to selecting a SMF for the group communication session of the wireless device, the query message comprising the VLAN identifier. Furthermore Stammers is silent the second message comprising: the VLAN identifier and the identifier of the SMF associated with the VLAN identifier, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art record. Claims 11 and 21 recite substantially the same features as claim 1, thus claims 11 and 21 are regarded as allowable for the same reasons provided in regards to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476